— Appeal by the defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered May 19, 1982, convicting him of rape in the first degree, unlawful imprisonment in the second degree (two counts), and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the circumstantial evidence of his guilt was legally insufficient to support the conviction. We disagree. In assessing the legal sufficiency of the evidence, which in this case was wholly circumstantial, we must view the evidence in a light most favorable to the prosecution, giving it the benefit of every reasonable inference to be drawn therefrom, and we must then " 'determine whether the jury reasonably concluded’ that the defendant’s guilt was proven to a moral certainty” (People v Betancourt, 68 NY2d 707, 709-710, quoting from People v Marin, 65 NY2d 741, 742; People v Giuliano, 65 NY2d 766, 768). Applying this standard we conclude that the jury’s verdict was supported by legally sufficient evidence.
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.